ORDER
This cause comes before the Court for review upon motion of movant, Warren W. Tipton, seeking termination of all charges issued against him by the Inquiry Tribunal and all disciplinary proceedings currently pending upon the issuance of a public reprimand.
Movant failed to file a bankruptcy petition after being retained to do so. In addition, he failed to maintain complete records of all funds, securities and other properties of a client coming into his possession, and *855failed to render appropriate accounts to that client regarding the above assets. Movant acknowledges that his conduct, as charged, was violative of DR 6-101(A)(3) and DR 9-102(D)(3) of the Code of Professional Responsibility effective through December 31, 1989. The Kentucky Bar Association verified that since the date of mov-ant’s motion, he has transferred responsibility for administering the subject bankruptcy ease, including both the client file and the $400 retainer, to another attorney who has subsequently filed the bankruptcy petition.
As the record reveals that no demonstrated harm occurred to the subject client and there is no objection to this motion from the Kentucky Bar Association, it is the decision of this Court to issue a public reprimand and IT IS SO ORDERED.
All concur.
ENTERED: February 13, 1992.
/s/ Robert F. Stephens
CHIEF JUSTICE